                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

JOHN S. MIGUEL,                              :
     Petitioner,                             :
                                             :
       v.                                    :              C.A. No. 19-422WES
                                             :
PATRICIA A. COYNE-FAGUE,                     :
     Respondent.                             :

                           REPORT AND RECOMMENDATION

Patricia A. Sullivan, United States Magistrate Judge.

       On August 8, 2019, pro se Petitioner John S. Miguel filed a 118-page handwritten

Petition for Writ of Habeas Corpus, which he claims to bring pursuant to 28 U.S.C. § 2241. ECF

No. 1. Respondent, State of Rhode Island, filed a Motion to Dismiss the Petition. ECF No. 5.

Petitioner objected. ECF No. 6. The Motion to Dismiss was referred to me for report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). After reviewing the Motion and Petition,

I recommend that the Motion to Dismiss (ECF No. 5) be GRANTED and that the Petition be

DISMISSED.

I.     BACKGROUND

       On January 16, 1992, Petitioner pled guilty to second degree murder in Rhode Island

Superior Court and received a sentence of life imprisonment. See Miguel v. State, 774 A.2d 19,

20-21 (R.I. 2001). Petitioner subsequently filed several appeals to the Rhode Island Supreme

Court, arguing that his intoxication during the crime created a “diminished capacity,” thus

warranting a reduction of his sentence. See State v. Miguel, 101 A.3d 880, 883-84 (R.I. 2014)

(affirming the Superior Court’s denial of Miguel’s Rule 35 Motion to Reduce Sentence); Miguel

v. State, 924 A.2d 3 (R.I. 2007) (denying appeal on res judicata grounds); Miguel v. State, 774
A.2d 19 (R.I. 2001) (rejecting Miguel’s allegations of diminished capacity and ineffective

counsel).

         On December 27, 2001, Petitioner filed a 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus in this Court. Miguel v. Wall, C.A. No. 01-624T. The 2001 case was dismissed, and his

appeal to the First Circuit was denied on April 8, 2003. 01-624 ECF Nos. 23, 42, 43. In 2010,

Petitioner again filed motions in the First Circuit attempting to challenge the conviction; the

2010 motions were denied. 01-624 ECF No. 44 (denying all motions including application for

presenting a second or successive claim under 28 U.S.C. § 2244(b)(1)).

         Petitioner filed a second § 2254 Petition in this Court on July 8, 2015. Miguel v. Wall,

C.A. No. 15-281ML. Finding that the 2015 Petition constituted a second or successive petition

over which the Court lacked jurisdiction (absent authorization from the First Circuit), the Court

dismissed the case. 15-281 ECF Nos. 10, 12. Petitioner appealed, and this Court twice rejected

his requests for leave to appeal in forma pauperis because the Court determined, inter alia, the

appeal was without merit and not taken in good faith. 15-281 ECF Nos. 19, 24, 32. On April 15,

2016, the First Circuit denied Petitioner’s request for permission to file a second or successive

habeas petition. 15-281 ECF Nos. 39, 43, 45.1

II.      DISCUSSION

         The Petition claims that the Superior Court illegally and unconstitutionally found

Petitioner guilty of second-degree murder and imposed life imprisonment. ECF No. 1; see id. at

73-75. It is framed as a “motion asking permission to proceed with petition under the 28 U.S.C.

2241(c).” Id. at 1. The State’s motion to dismiss does not acknowledge this; it treats the Petition


1
  Additional docket entries in 15-281 reveal Petitioner made repeated attempts to file second or successive petitions
in the First Circuit. See 15-281 ECF Nos. 38, 44, 47, 48. Respondent asserts that the First Circuit has denied at
least five requests from Petitioner to submit a second or successive habeas petition and the Court sees nothing to
contradict that enumeration. ECF No. 5 at 2-3 n.2.

                                                          2
as though brought pursuant to 28 U.S.C. § 2254. However, as a matter of law, this is a

distinction without a difference.

       “Section 2241 bestows upon district courts the power to grant habeas corpus relief to a

‘prisoner’ who ‘is in custody in violation of the Constitution or laws or treaties of the United

States.’” In re Wright, 826 F.3d 774, 778 (4th Cir. 2016) (quoting 28 U.S.C. § 2241(a), (c)(3)).

“Section 2254, on the other hand, applies to a subset of those to whom § 2241(c)(3) applies – it

applies to ‘a person in custody pursuant to the judgment of a State court’ who is ‘in custody in

violation of the Constitution or laws or treaties of the United States.’” Thomas v. Crosby, 371

F.3d 782, 786 (11th Cir. 2004) (quoting 28 U.S.C. § 2254(a)) (emphasis in original). “In a

United States District Court, state prisoners . . . ‘can only obtain habeas relief through § 2254, no

matter how [their] pleadings are styled.’” Bissonette v. Dooley, No. CV 16-5120-JLV, 2017 WL

3995557, at *2 (D.S.D. Sept. 11, 2017) (quoting Crouch v. Norris, 251 F.3d 720, 722-23 (8th

Cir. 2001)). That is, a petitioner may not “circumvent the prohibition against successive

petitions by styling the petition as being brought under § 2241.” Keselica v. Wall, No. CIV.A.

07-67 T, 2007 WL 2667973, at *6 (D.R.I. Mar. 20, 2007) (collecting cases). In short, the law is

clear – because § 2254 is Petitioner’s “only path for habeas corpus relief,” Bissonette, 2017 WL

3995557, at *2, the Court must apply the jurisdictional rules for second or successive § 2254

petitions to the instant Petition despite its invocation of § 2241.

       In examining the viability of the Petition under those rules, the Court remains bound by

the principles established by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), which provides, without exception, that “[a] claim presented in a second or

successive habeas corpus application under section 2254 that was presented in a prior [federal]

application shall be dismissed.” 28 U.S.C. § 2244(b)(1) (emphasis added). A second or



                                                  3
successive habeas corpus application is one filed after a previous application by the same

petitioner has been adjudicated on the merits. Dickinson v. Maine, 101 F.3d 791 (1st Cir. 1996).

The AEDPA provides that before a “second or successive application” for habeas corpus relief is

filed in the District Court, the applicant must obtain an order from the Court of Appeals

authorizing the District Court to consider such application. 28 U.S.C. § 2244(b)(3)(A). “This

provision allocates subject matter jurisdiction to the court of appeals by stripping the district

court of jurisdiction over a successive or second habeas petition unless and until the court of

appeals has decreed that it may go forward.” LeBlanc v. Wall, C.A. No. 05-294ML, 2005 WL

2972991, at *1 (D.R.I. Oct. 19, 2005) (emphasis in original) (citing Pratt v. United States, 129

F.3d 54, 55-57 (1st Cir. 1997)).

       The Petition constitutes a second or successive petition that this Court does not have

jurisdiction to consider absent authorization from the Court of Appeals. 28 U.S.C.

2244(b)(3)(A); see also Rule 9 of the Rules Governing § 2254 cases. Petitioner did not obtain

the necessary authorization from the Court of Appeals before filing it. Accordingly, I

recommend that this action be dismissed pursuant to 28 U.S.C. § 2244(b)(1) as an improper

“second or successive” petition.

III.   CONCLUSION

       Based on the foregoing, I recommend that the Court grant the State’s Motion (ECF No.

5) and dismiss the Petition (ECF No. 1).

       Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

waiver of the right to review by the district judge and the right to appeal the Court’s



                                                  4
decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart,

Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).

/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
September 30, 2019




                                                5
